Appellate Case: 22-5021     Document: 010110778078          Date Filed: 12/06/2022     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                             December 6, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  JOSEPH ALLEN BROWN,

        Petitioner - Appellant,

  v.                                                             No. 22-5021
                                                     (D.C. No. 4:19-CV-00014-TCK-JFJ)
  JANET DOWLING,                                                 (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before HOLMES, Chief Judge, HARTZ and ROSSMAN, Circuit Judges.
                    _________________________________

        Joseph Allen Brown, a state inmate proceeding pro se, 1 seeks review of the district

 court’s judgment denying his application for federal habeas relief under 28 U.S.C.

 § 2254. To appeal from the district court’s order, he requires a certificate of appealability

 (COA). We deny a COA and dismiss this matter.

        A COA is a jurisdictional prerequisite to our review. Miller-El v. Cockrell,

 537 U.S. 322, 336 (2003). A COA may issue “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

        We liberally construe Mr. Brown’s pro se filings but do not act as his advocate.
        1

 See James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-5021       Document: 010110778078          Date Filed: 12/06/2022    Page: 2



 satisfy this standard, the applicant “must demonstrate that reasonable jurists would find

 the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). Also, pertinent here, “we may deny a COA if there

 is a plain procedural bar to habeas relief, even though the district court did not rely on

 that bar.” Davis v. Roberts, 425 F.3d 830, 834 (10th Cir. 2005).

        Mr. Brown identifies his issues for a COA as follows:

        I. [The] trial court lost jurisdiction to pronounce judgment and sentence
        due to its failure to accord and enforce my statutory rights under [Okla.
        Stat. tit. 28, § 28(D)] and my rights under Art. 2 § 19 of [the] Oklahoma
        Constitution and [the] 14th Amendment of [the United States]
        Constitution.[2]
        II. [The] trial judge and [Oklahoma Court of Criminal Appeals (OCCA)]
        judges were either bias[ed] towards me or incompetent.




        2
            Article 2, Section 19 of the Oklahoma Constitution reads in pertinent part as
 follows:

                 The right of trial by jury shall be and remain inviolate, except
                 in . . . criminal cases wherein punishment for the offense
                 charged is by fine only, not exceeding One Thousand Five
                 Hundred Dollars ($1,500.00). . . . Juries for . . . felony
                 criminal cases shall consist of twelve (12) persons. All other
                 juries shall consist of six (6) persons. However, in all cases
                 the parties may agree on a lesser number of jurors than
                 provided herein.
                 In all criminal cases where imprisonment for more than six
                 (6) months is authorized the entire number of jurors must
                 concur to render a verdict. In all other cases three-fourths (¾)
                 of the whole number of jurors concurring shall have power to
                 render a verdict. When a verdict is rendered by less than the
                 whole number of jurors, the verdict shall be signed by each
                 juror concurring therein.

                                                2
Appellate Case: 22-5021      Document: 010110778078         Date Filed: 12/06/2022        Page: 3



        III. Appellate counsel was constitutionally ineffective for failing to cite and
        argue State v. Smith, 320 P.2d 719 ([Okla. Crim. App.] 1958) and for
        failing to present issues I & II herein on direct appeal.
 COA Appl. at 1, 13, 26 (capitalization omitted).

                                      BACKGROUND

        Mr. Brown was charged in Oklahoma state court with first-degree murder with

 malice aforethought (count one) and assault and battery with a dangerous weapon (count

 two). His case proceeded to a jury trial. During voir dire, a prospective juror (R.D.)

 identified himself as “a former Tulsa County Detention officer” and “a former Sapulpa

 Police Dispatcher and Jailer” and stated that he “currently work[ed] for the Bixby Police

 Department as a Dispatcher and Jailer.” R., Vol. 1 at 217. An Oklahoma statute in effect

 at the time of Mr. Brown’s trial made jailers or law enforcement officers ineligible to

 serve as jurors in criminal cases. See Okla. Stat. tit. 38, § 28(D) (2015) (“Jailers or law

 enforcement officers, municipal, state or federal, shall be eligible to serve on noncriminal

 actions only.”). But neither the trial court, Mr. Brown’s attorney, nor the prosecutor

 sought to remove R.D. from the jury panel for cause, and neither side sought to remove

 him by using a peremptory challenge. R.D. thus served on the jury for Mr. Brown’s trial.

        The jury found Mr. Brown guilty of count one (first-degree murder). On count

 two, it found him guilty of the lesser-included offense of reckless conduct with a firearm.

 The jury set his punishment at life imprisonment on count one and six months in jail on

 count two, and the trial court sentenced him accordingly. Mr. Brown appealed to the

 OCCA, which affirmed his conviction and sentence. He then unsuccessfully sought

 postconviction relief in the Oklahoma courts.

                                               3
Appellate Case: 22-5021     Document: 010110778078          Date Filed: 12/06/2022       Page: 4



        In his counseled direct appeal to the OCCA, Mr. Brown raised a challenge to

 having R.D., who was statutorily disqualified, serve as a juror on his case. He argued

 that the trial court should have struck R.D. for cause sua sponte due to his employment as

 a municipal jailer. Reviewing this claim for plain error due to trial counsel’s failure to

 seek R.D.’s removal from the jury panel, the OCCA denied the claim, because “[t]he

 right to challenge any juror for any particular cause is a statutory right that can be waived

 by failure to claim it” and the OCCA found no prejudice and therefore no plain error.

 R., Vol. 1 at 165.

        The OCCA also denied Mr. Brown’s claim that trial counsel had provided

 ineffective assistance by failing to seek R.D.’s removal from the panel. It reasoned that

 because it had found no prejudice in connection with the underlying claim, Mr. Brown

 could not satisfy the prejudice requirement of Strickland v. Washington, 466 U.S. 668,

 687 (1984), for an ineffective-assistance claim. See R., Vol. 1 at 166-67. 3

        In his pro se application for post-conviction relief, Mr. Brown renewed his

 argument that R.D. was improperly seated on his jury, claiming that his appellate counsel

 had been ineffective in failing to adequately present the issue on direct appeal. The

 district court denied his application, and the OCCA affirmed. The OCCA found that the

 statutorily disqualified juror issue had been “raised and adequately addressed in his direct



        3
          In a footnote, the OCCA suggested that Mr. Brown’s ineffective-assistance claim
 also failed Strickland’s deficient-performance element, see Strickland, 466 U.S. at 687,
 because trial counsel may have made a strategic choice to keep R.D. on the jury given
 that “several of [R.D.’s] comments showed him arguably to be favorable to the defense,
 and no comments suggested prejudice against the defense.” R., Vol. 1 at 167 n.1.
                                               4
Appellate Case: 22-5021      Document: 010110778078         Date Filed: 12/06/2022      Page: 5



 appeal,” id. at 213, and that the ineffective-assistance issues Mr. Brown sought to raise on

 post-conviction review were “procedurally barred as res judicata,” id.

        Mr. Brown then filed this federal habeas application, in which he raised several

 issues surrounding the statutorily disqualified juror issue. The district court denied his

 habeas application, denied his request for an evidentiary hearing, and denied a COA.

                                       DISCUSSION

        Federal habeas review of Mr. Brown’s issues is prescribed by the AEDPA

 standards for § 2254 claims. To the extent his issues were presented to and adjudicated

 on the merits by the Oklahoma state courts, we may grant relief only if the state court’s

 adjudication of the claim

               (1) resulted in a decision that was contrary to, or involved an
        unreasonable application of, clearly established Federal law, as determined
        by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
        determination of the facts in light of the evidence presented in the State
        court proceeding.

 28 U.S.C. § 2254(d).

        Our review is also limited in that we cannot grant habeas relief purely for errors of

 state law. See, e.g., Eizember v. Trammell, 803 F.3d 1129, 1145 (10th Cir. 2015). “A

 prisoner may seek [habeas] relief, however, if a state law decision is so fundamentally

 unfair that it implicates federal due process.” Leatherwood v. Allbaugh, 861 F.3d 1034,

 1043 (10th Cir. 2017).




                                               5
Appellate Case: 22-5021      Document: 010110778078           Date Filed: 12/06/2022      Page: 6



        I. Trial Court’s Jurisdiction to Pronounce Judgment and Sentence

        In his first ground for a COA, Mr. Brown argues that when an Oklahoma state trial

 court fails to ensure that only qualified jurors are seated, that court loses jurisdiction to

 pronounce a valid judgment and sentence. This lack of jurisdiction, he asserts, warrants

 the issuance of a writ of habeas corpus irrespective of any prejudicial effect on the jury’s

 verdict occasioned by seating the unqualified juror. See COA Appl. at 3, 9, 11. To

 support this claim, Mr. Brown primarily cites Oklahoma cases that discuss state law. To

 the extent his claim relies solely on an alleged violation of state statutory or constitutional

 rights, however, it is not cognizable in federal habeas proceedings. See Eizember,

 803 F.3d at 1145.

        That said, “[a]bsence of jurisdiction in the convicting court is indeed a basis for

 federal habeas corpus relief cognizable under the due process clause.” Yellowbear v.

 Wyo. Att’y Gen., 525 F.3d 921, 924 (10th Cir. 2008). 4 Liberally construing Mr. Brown’s

 application, he also seeks to assert a federal due process claim premised on the state trial

 court’s alleged loss of jurisdiction to convict and sentence him.

        But such a claim suffers from a disqualifying procedural deficiency. To bring a

 claim in federal habeas proceedings, a state prisoner must first exhaust it by presenting it

 to the state courts. See 28 U.S.C. § 2254(b)(1)(A). This requires him to “pursue it



        4
          In his habeas application, Mr. Brown made passing statements that the trial court
 had violated his Fourteenth Amendment right to equal protection of the law. The district
 court rejected any such claim, “discern[ing] no colorable equal-protection claim in either
 the petition or the reply brief.” R., Vol. 1 at 301 n.9. For similar reasons, Mr. Brown’s
 cursory references to equal protection in his COA application do not warrant a COA.
                                                6
Appellate Case: 22-5021       Document: 010110778078         Date Filed: 12/06/2022      Page: 7



 through one complete round of the State’s established appellate review process, giving

 the state courts a full and fair opportunity to correct alleged constitutional errors.” Selsor

 v. Workman, 644 F.3d 984, 1026 (10th Cir. 2011) (internal quotation marks omitted). A

 claim is unexhausted “if the substance of the claim [the prisoner] is arguing here is

 different from the argument he made to the OCCA.” Simpson v. Carpenter, 912 F.3d

 542, 565 (10th Cir. 2018).

        Mr. Brown did not give the Oklahoma courts an adequate opportunity to consider

 his freestanding lack-of-jurisdiction claim. His direct-appeal argument to the OCCA did

 not rely on a purported lack of jurisdiction. See R., Vol. 1 at 29-31, 36-37, 40. Although

 he mentioned an alleged lack of jurisdiction in his application for post-conviction relief,

 see id. at 171-72, when he appealed the denial of that application to the OCCA he did not

 present a freestanding lack-of-jurisdiction claim. Instead, in “Ground One” of his

 appellate post-conviction brief he claimed his appellate counsel had been ineffective in

 failing to adequately present and develop his disqualified-juror claim on direct appeal.

 See id. at 205-08. Accordingly, the OCCA only addressed that claim as an

 ineffective-assistance claim. See id. at 212-13; 292 & n.4. Thus, to the extent Mr. Brown

 now seeks a COA to raise a freestanding lack-of-jurisdiction claim, thereby bypassing the

 stringent requirements of the Strickland test, that purported claim is unexhausted and

 does not warrant a COA. 5


        5
          The § 2254 exhaustion requirement contains no exception for jurisdictional
 claims, see § 2254(b)(1)(A), so a prisoner must first exhaust state-court remedies even if
 his claim involves the alleged lack of state-court jurisdiction. Cf. Morales v. Jones,
 417 F. App’x 746, 749 (10th Cir. 2011) (“Absence of jurisdiction in the convicting court
                                               7
Appellate Case: 22-5021     Document: 010110778078          Date Filed: 12/06/2022       Page: 8



        II. Oklahoma Judges’ Alleged Bias and Incompetence

        Mr. Brown next argues that because the trial judge had a mandatory statutory duty

 to remove the disqualified juror, her failure to do so showed she was either biased against

 him or incompetent. Her actions thus allegedly violated his “right to a fair trial before an

 impartial, competent judge . . . thereby violating the Sixth Amendment.” COA Appl. at

 19. He contends, similarly, that the OCCA showed its own “bias and incompetence” by

 condoning “the trial judge’s blatant disregard of the law,” by disregarding the juror

 qualification statute’s mandatory provisions, and by “flouting its own controlling

 precedent.” Id. at 19-20 (internal quotation marks omitted). As with his jurisdictional

 claim, Mr. Brown fails to show he exhausted this claim by presenting it to the Oklahoma

 courts. See Selsor, 644 F.3d at 1026. We therefore deny a COA concerning this claim.

        III. Ineffective Assistance of Appellate Counsel

        Lastly, Mr. Brown presents an ineffective assistance of appellate counsel claim.

 This claim is partially exhausted. Mr. Brown did not exhaust his subclaim arguing that

 his appellate counsel should have presented COA claim II (court bias and incompetence)

 to the Oklahoma courts. He did, however, present to the OCCA his other two subclaims:




 is indeed a basis for federal habeas corpus relief cognizable under the due process
 clause. . . . [but as] with any other habeas claim, it is subject to dismissal for
 untimeliness.” (internal quotation marks omitted)); Clark v. Milyard, 341 F. App’x 353,
 354 (10th Cir. 2009) (denying COA to appeal dismissal of second or successive habeas
 application, where petitioner argued that county judge was not authorized to act as a state
 district court judge and therefore lacked jurisdiction to enter judgment and sentence
 against him, because “[a]lleged lack of jurisdiction is not [a recognized exception to the
 successive application rules], and we will not create new exceptions”).

                                              8
Appellate Case: 22-5021        Document: 010110778078         Date Filed: 12/06/2022      Page: 9



 that his appellate counsel was ineffective (1) in failing to argue structural error (including

 a violation of his right under the Oklahoma Constitution to a twelve-person jury) under

 the rule in State v. Smith, 320 P.2d 719 (Okla. Crim. App. 1958), see R., Vol. 1 at 205-06;

 and (2) in failing to raise a claim that the trial court lacked jurisdiction to try him (now

 presented as his freestanding COA claim I), see id. at 206-07. But for reasons we will

 explain, neither of these subclaims warrants a COA.

           In Smith, a state trial court quashed a grand jury indictment because one of the

 grand jurors was a deputy sheriff who by statute was not eligible to serve as a grand juror.

 320 P.2d at 721. The State appealed on a reserved question of law, which the OCCA

 resolved in favor of the defendant and against the State. The OCCA reasoned that the

 provisions of the disqualification statute were “mandatory since they affect public

 justice.” Id. at 724. An indictment issued by a jury containing a disqualified person was

 “therefore no indictment, but an accusation made by an unauthorized body of men.” Id.

 (internal quotation marks omitted). The OCCA stated that “the jury in this case was not a

 jury of twelve qualified jurors, but was composed, in fact, of eleven qualified grand

 jurors and one deputy sheriff.” Id. at 725. As a result, “the grand jury did not acquire

 legal existence and the indictment was subject to being quashed.” Id. Moreover, “[o]ne

 who is disqualified by statute to serve cannot be qualified either by waiver or laches.” Id.

 at 726.

           Mr. Brown argues his appellate counsel should have cited Smith and argued both

 that he “was tried and convicted by an 11-person jury” in violation of the Oklahoma

 Constitution, and that “the language of Okla. Stat. tit. 38, § 28(D) was mandatory and

                                                 9
Appellate Case: 22-5021      Document: 010110778078           Date Filed: 12/06/2022       Page: 10



  thus requires a trial court to excuse a disqualified juror absent any objections.” COA

  Appl. at 28, 30 (internal quotation marks omitted). The district court correctly stated that

  to establish a Sixth Amendment violation from counsel’s omission of appellate issues,

  Mr. Brown had to show (1) appellate counsel performed deficiently by failing to raise

  meritorious issues and (2) but for counsel’s failure to raise those issues, there is a

  reasonable probability that he would have prevailed on appeal. See, e.g., Davis v. Sharp,

  943 F.3d 1290, 1299 (10th Cir. 2019). 6 It concluded, after reviewing Oklahoma case law

  concerning juror qualifications, that the first element was satisfied: by failing to argue

  “that Brown was deprived of a 12-person jury, as guaranteed by the state constitution”

  and by failing “to discuss any of the cases interpreting the relevant statute,” including

  Smith, counsel had failed to adequately present the disqualification issue and had

  therefore performed deficiently on appeal. See R., Vol. 1 at 319-20.

         The court further concluded, however, that Mr. Brown was not prejudiced because

  under a “well-established rule in Oklahoma” a defendant must object to a disqualified

  juror before the jury is sworn, or the issue is waived. Id. at 320-21. Given this settled

  Oklahoma law, it was not reasonably likely that counsel could have achieved a different

  result by arguing that waiver was unavailable because the error was structural under




         6
           In addressing this ineffective-assistance claim, the district court concluded that
  the OCCA’s reasons for denying the claim were unreasonable under § 2254(d) because
  (1) res judicata did not apply, and (2) in any event, the OCCA had failed to apply the
  appropriate Strickland standard. See R., Vol. 1 at 317. Because it found the OCCA’s
  determination unreasonable, the district court independently reviewed this issue.

                                                10
Appellate Case: 22-5021      Document: 010110778078           Date Filed: 12/06/2022      Page: 11



  Smith or because the error had deprived Mr. Brown of a 12-person jury under Art. II, § 19

  of the Oklahoma Constitution.

         Finally, the district court characterized the Smith case as an “outlier” on the waiver

  issue and distinguished its facts from those in Mr. Brown’s case. R., Vol. 1 at 321. Smith

  concerned objections to an improperly constituted grand jury and did not “discuss the

  waiver rule that bars a post-verdict challenge to a statutorily disqualified [petit] juror,”

  id., which was stated in many other Oklahoma cases.

         In his COA application, Mr. Brown continues to argue that having R.D. serve on

  his jury was a structural error that was not subject to waiver. He also argues that his

  appellate counsel provided ineffective assistance by failing to make a lack-of-jurisdiction

  argument. We note he did not present this jurisdictionally based ineffective-assistance

  argument in his federal habeas application, see id. at 14, or in his habeas reply brief, see

  id. at 262-68, and in general, issues presented for the first time on appeal are waived. See

  Owens v. Trammell, 792 F.3d 1234, 1246 (10th Cir. 2015) (“We have long applied the

  rule that we do not consider issues not raised in the district court to bar not only a bald-

  faced new issue presented on appeal, but also situations where a litigant changes to a new

  theory on appeal that falls under the same general category as an argument presented [in

  district court].” (internal quotation marks omitted)); United States v. Viera, 674 F.3d

  1214, 1220 (10th Cir. 2012) (applying this waiver rule in COA context). Nevertheless,

  even if we consider the argument, it does not warrant a COA.

         Mr. Brown fails to show that the district court debatably erred by determining

  there was no reasonable probability that the outcome of his direct appeal would have

                                                11
Appellate Case: 22-5021      Document: 010110778078         Date Filed: 12/06/2022      Page: 12



  been different with a better presentation of his statutory-disqualification claim.

  Oklahoma cases have long applied waiver and harmless error principles to claims

  involving juror disqualification, even where jurisdictional or constitutional objections

  were raised. See, e.g., Johnson v. State, 764 P.2d 197, 202 (Okla. Crim. App. 1988)

  (rejecting defendant’s argument that trial court lacked jurisdiction to try him because one

  juror was not a resident of the county where the jury was impaneled; holding defendant

  failed to demonstrate prejudice); Williams v. State, 509 P.2d 681, 684 (Okla. Crim. App.

  1973) (rejecting defendant’s claim that selecting jurors from tax lists was

  unconstitutional, where “counsel did not properly preserve this error, so it cannot be

  heard by this Court on appeal” and, in any event, “the defendant did not show how he

  was prejudiced by the selection of this jury panel”); Roberson v. State, 456 P.2d 595, 600

  (Okla. Crim. App. 1967) (stating Oklahoma law supposes that if a ground for

  disqualification is discovered during voir dire, “that a challenge for cause would be

  made”); David v. State, 179 P. 48, 49-50 (Okla. Crim. App. 1918) (upholding denial of

  new trial where juror was deputy sheriff who had had custody of defendant as jailer after

  he was arrested, where defendant did not object until after jury returned its verdict and

  where defendant also failed to show the juror was biased or prejudiced against him). Cf.

  Reeson v. State, 272 P. 1033, 1034-35 (Okla. Crim. App. 1928) (reversing denial of new

  trial where sheriff’s deputy was seated as juror without objection, where defendant was

  unaware of the basis for qualification until after the verdict was returned, and “a careful

  examination of the record [showed] that the defendant did not have that fair and impartial

  trial to which he was entitled”). We further agree with the district court that because the

                                               12
Appellate Case: 22-5021         Document: 010110778078     Date Filed: 12/06/2022     Page: 13



  facts of Smith are distinguishable, 7 arguing that case to the OCCA was unlikely to have

  achieved a different result in Mr. Brown’s appeal. Finally, the Oklahoma constitutional

  provision Mr. Brown contends his appellate counsel should have argued both supports a

  waiver analysis and weighs against his jurisdictional argument, because it provides that

  “in all cases” a defendant “may agree on a lesser number of jurors than provided herein.”

  Okla. Const. art. II, § 19.

                                        CONCLUSION

         We deny Mr. Brown’s application for a COA and dismiss this matter.


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Chief Judge




         7
           Smith does contain language that sweeps broadly and arguably applies to both
  grand and petit juries. For example, the OCCA urged trial courts “to exercise meticulous
  care in the matter of inquiry into jurors’ qualifications on either grand or petit juries,”
  and to “promptly excuse[]” disqualified jurors to avoid “the taint of bias and prejudice.”
  Smith, 320 P.2d at 726 (emphasis added). Nevertheless, Smith’s holding that a grand jury
  indictment was properly quashed does not create a debatable issue about the alleged
  mandatory nature of disqualification in Mr. Brown’s very different circumstances.

                                              13